DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: rendering an augmented reality image including real environment reflections from the surface of a virtual object.

Claim Objections
Claim 1 is objected to because of the following informalities:  In the first line of the claim, the word “an” should be added before both occurrences of the word ”image”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  In the third line of the claim, the word “an” should be added before both occurrences of the word “image”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Worley et al. (U. S. Patent 9,716,842 B1, hereafter ‘841).
Regarding claim 1, Worley teaches a method for processing image performed by image processing device (‘842; figs. 1 and 6; Device 102; col. 3, ln. 39-50; col. 1, ln. 30-32) for rendering an augmented reality image (‘842; fig. 1, element 124, augmented reality image; col. 3, ln. 33-38), the method comprising: acquiring a first real image corresponding to a first direction from the image processing device (‘842; fig. 1, element 106(1), rear-facing camera; element 134, field-of-view of the rear-facing camera capturing the real background 132); acquiring a second real image corresponding to a second direction (‘842; fig. 1, element 106(2), front-facing camera; element 144, field-of-view of the front-facing camera capturing the real image of actual object 128), different from the first direction (‘842 fig. 1; the two view directions differ), from the image processing device (‘842; fig. 1; Device 102; both front and rear view directions are referenced to the image processing device 102); determining reflectivity of a surface (‘824; col. 10, ln. 31-49; functions which characterize reflectivity of reflectance; col. 13, ln.65 through col. 14, ln. 2; optical qualities including surface reflectance – a measure of 

In regard to claim 2, Worley teaches the method of claim 1 and further teaches wherein the second direction is opposite direction to the first direction (‘842; fig. 1; field-of-view direction of the rear-facing camera, element 134 is opposite to the field-of-view of the front-facing camera, element 144).

Regarding claim 3, Worley teaches the method of claim 1 and further teaches wherein the rendering the surface of the virtual object includes, projecting the first real image onto an area of the virtual object (‘846; augmented image 124 with virtual reflection 130, the first real image of the background 132, on virtual item 126), and projecting the second real image onto another area of the virtual object (‘846; augmented image 124 with the second real image of the actual object 128, on virtual item 126, the hands of the watch as a simple example).

In regard to claim 8, Worley teaches the method of claim 1 and further teaches wherein the rendering the surface of the virtual object includes, generating a reality modified image rendered by overlaying an avatar corresponding to a face object on the second real image when 

Regarding claim 9, Worley teaches a non-transitory computer-readable storage medium (‘842; col. 11, ln. 46-52) including computer executable instructions (‘842; col. 11, ln. 52-56), wherein the instructions (‘842; col. 11, ln. 52-56), when executed by a processor (‘842; fig. 6; element 602, processors; col. 11, ln. 5-10), cause the processor (‘842; fig. 6; element 602, processors; col. 11, ln. 5-10) to perform a method for processing image performed by image processing device (‘842; figs. 1 and 6; Device 102; col. 3, ln. 39-50; col. 1, ln. 30-32) for rendering an augmented reality image (‘842; fig. 1, element 124, augmented reality image; col. 3, ln. 33-38), the method comprising: acquiring a first real image corresponding to a first direction from the image processing device (‘842; fig. 1, element 106(1), rear-facing camera; element 134, field-of-view of the rear-facing camera capturing the real background 132); acquiring a second real image corresponding to a second direction (‘842; fig. 1, element 106(2), front-facing camera; element 144, field-of-view of the front-facing camera capturing the real image of actual object 128), different from the first direction (‘842 fig. 1; the two view directions differ), from the image processing device (‘842; fig. 1; Device 102; both front and rear view directions are referenced to the image processing device 102); determining reflectivity of a surface (‘824; col. 10, ln. 31-49; functions which characterize reflectivity of reflectance; col. 13, ln.65 through col. 14, ln. 2; optical qualities including surface reflectance – a measure of reflectivity passed as a parameter) of a virtual object (‘842, element 126, virtual item; col. 4, ln. 

Regarding claim 10, Worley teaches an image processing device (‘842; figs. 1 and 6; Device 102; col. 3, ln. 39-50; col. 1, ln. 30-32) comprising: an image acquisition unit (‘842; fig. 1, element 106; camera module) configured to acquire a first real image corresponding to a first direction from the image processing device (‘842; fig. 1, element 106(1), rear-facing camera; element 134, field-of-view of the rear-facing camera capturing the real background 132) and a second real image corresponding to a second direction (‘842; fig. 1, element 106(2), front-facing camera; element 144, field-of-view of the front-facing camera capturing the real image of actual object 128), different from the first direction (‘842 fig. 1; the two view directions differ), from the image processing device (‘842; fig. 1; Device 102; both front and rear view directions are referenced to the image processing device 102); a storage unit (‘842; fig. 6; memory 610; col. 11, ln. 46-63) configured to store three-dimensional model data (‘842; fig. 6, element 112) corresponding to a virtual object (‘842, element 126, virtual item; col. 4, ln. 4-6) in an augmented reality image (‘842; fig. 1, element 124, augmented reality image; col. 3, ln. 33-38); and a control unit (‘842; fig. 6; element 602, processors; col. 11, ln. 5-10), and wherein the control unit (‘842; fig. 6; element 602, processors; col. 11, ln. 5-10), determines, for the virtual object (‘842, element 126, virtual item; col. 4, ln. 4-6) in the augmented reality image (‘842; fig. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al. (U. S. Patent 9,716,842 B1, hereafter ‘841) as applied to claims 1-3 and 8-10 above, and in view of Lei et al. (U. S. Patent Application Publication 2018/0035047 A1, hereafter ‘047).

In regard to claim 4, Worley teaches the method of claim 3 but does not explicitly teach wherein the rendering the surface of the virtual object further includes, setting an image connection area including sides where at least one side of the first real image and at least one side of the second real image abut on; and diffusing color of the image connection area to the first real image and the second real image.
Lei, solving the same problem of fusing overlapping images together, however, teaches wherein the rendering the surface of the virtual object further includes, setting an image connection area including sides where at least one side of the first real image and at least one 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the multiple image stitching techniques taught by Lei with the augmented image presentation techniques taught by Worley for the benefit of optimally seaming together two or more images generating larger images, panoramic or other dramatic types of images.

In regard to claim 6, Worley and Lei teach the method of claim 4 and further teach wherein the setting the image connection area includes, generating a first mirror image (‘847; col. 2, ln. 60 through col. 3, ln. 3) by mirroring the first real image along a left side or a right side of the first real image as a vertical axis (‘842; fig. 1; ¶ 0007; aligns overlap areas of two or more images – left and right example); generating a second mirror image (‘847; col. 2, ln. 60 through col. 3, ln. 3) by mirroring the first real image along a top side or a bottom side of the first real image as a horizontal axis (‘842; fig. 1; ¶ 0007; aligns overlap areas of two or more images – top and bottom are an obvious example to try); and setting a plurality of image connection areas including each side of the second real image (‘047; ¶ 0043-0046; several color diffusing methods taught), and wherein the each side of the second real image abuts onto a side of one of the first real image (‘047; ¶ 0043-0046; several color diffusing methods taught), the first mirror image and the second mirror image (‘047; ¶ 0043-0046; several color diffusing methods taught).

Regarding claim 7, Worley and Lei teach the method of claim 4 wherein the setting the image connection area includes, generating a third mirror image (‘847; col. 2, ln. 60 through col. 3, ln. 3) by mirroring the second real image along a left side or a right side of the second real image as a vertical axis (‘047; ¶ 0043-0046; several color diffusing methods taught); generating a fourth mirror image (‘847; col. 2, ln. 60 through col. 3, ln. 3) by mirroring the second real image along a top side or a bottom side of the second real image as a horizontal axis (‘842; fig. 1; ¶ 0007; aligns overlap areas of two or more images – top and bottom are an obvious example to try); and setting a plurality of image connection areas including each side of the first real image (‘047; ¶ 0043-0046; several color diffusing methods taught), and wherein the each side of the first real image abuts onto a side of one of the second real image (‘047; ¶ 0043-0046; several color diffusing methods taught), the third mirror image and the fourth mirror image (‘047; ¶ 0043-0046; several color diffusing methods taught).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Worley et al. (U. S. Patent 9,716,842 B1, hereafter ‘841), as applied to claims 1-4 and 6-10 above, and in view of Lei et al. (U. S. Patent Application Publication 2018/0035047 A1, hereafter ‘047) as applied to claims 4, 6 and 7 above, and further in view of Sadeghi et al. “POISSON LOCAL COLOR CORRECTION FOR IMAGE STITCHING”.

Regarding claim 5, Worley and Lei teach the method of claim 4 and further teach wherein the diffusing the color of the image connection area determines color to be diffused based on a Blur operation applied to the color of the image connection area (‘047; ¶ 0043-0046; 
Sadeghi, working in the same field of endeavor, however, teaches diffusing the color of the image connection area determines color to be diffused based on a Poisson Equation into which the color of the image connection area is input (Sedeghi; page 278, section 4 for the benefit of optimally seaming together two or more images generating larger images, panoramic or other dramatic types of images.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to have combined the techniques of Poisson Equation image seaming as taught by Sadeghi with the multiple image stitching techniques taught by Lei with the augmented image presentation techniques taught by Worley for the benefit of optimally seaming together two or more images generating larger images, panoramic or other dramatic types of images.
.
Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20100315415 A1	Image Processing Device, Method for Processing Image, Information Recording Medium, and Program – A storage unit (201) stores a shape, a position, and an orientation of real image objects situated in a three dimensional virtual space. It also stores a position of a view point, a direction of a sight line, and a position, an orientation, etc. of a virtual mirror plane which represents a virtual mirror. An updating unit (202) updates values stored in the storage unit (201) in response to input of user instructions. A mirror image arranging unit (203) allocates a suitable mirror image object in a side of the virtual mirror plane opposite to the real image object. A determining unit (204) determines whether or not the real image object overlaps with and hides the mirror image object when the virtual space is viewed from the point of view in 

US 20090251460 A1	Systems and methods for incorporating reflection of a user and surrounding environment into a graphical user interface – Described are systems and methods for incorporating the reflection of a user and surrounding environment into a graphical user interface ("GUI"). The resulting reflective user interface helps merge the real world of the user with the artificial world of the computer GUI. A video of the user and the surrounding environment is taken using a video capture device such as a web camera, and the video images are manipulated to create a reflective effect that is incorporated into elements of the GUI to create a reflective user interface. The reflective effect is customized for each different element of the GUI and varies by the size, shape and material depicted in the element. The reflective effect also includes incorporation of shadows and highlights into the reflective user interface, including shadows that are responsive to simulated or actual light sources in the surrounding environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613